      Case 2:21-cv-01423-DWL Document 44 Filed 09/16/21 Page 1 of 3




 1
     Joseph D. Young, #024027
 2   jyoung@apachelaw.net
     Celeste M. Robertson, #035588
 3   crobertson@apachelaw.net
     APACHE COUNTY ATTORNEY’S OFFICE
 4
     P.O. Box 637
 5   St. Johns, AZ 85936
     (928) 337-7560
 6

 7
     Attorneys for Defendant Larry Noble, in his official capacity

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF ARIZONA
10

11   MI FAMILIA VOTA, et al,
                                                     Case No: CV-21-1423-PHX-DWL
                  Plaintiffs,
12

13   vs.                                              ANSWER OF DEFENDANT APACHE
                                                    COUNTY ATTORNEY RECORDER, LARRY
14
     KATIE HOBBS, et al,                                         NOBLE
15                Defendant.

16

17
            Defendant Apache County Recorder, Larry Noble, affirmatively alleges that he is not a
18
     proper or necessary party to this action and takes a nominal position. Said Defendant should
19
     either be dismissed from this action or should be denominated as a nominal party. Defendant
20
     Larry Noble answers the Complaint as follows:
21
            1.      Defendants admit the allegations of paragraphs 1, 5, 6, 7, 8, 21, 22, 23, 24, and
22
                 25-45.
23
            2.      Defendants deny the allegations of paragraph 46, 90, 91, and 104 as they apply to
24
     this Defendant. Defendant affirmatively alleges that he is a nominal party to this action and
25
     should be denominated as such.
26
            3.      Defendants assert that the allegations of paragraphs 2, 3, 4, 18, 51, 64-88, 95-103,
27
     and 127-145 state legal conclusions to which no response is required. Defendant affirmatively
28
     alleges that he is a nominal party to this action and should be denominated as such.
       Case 2:21-cv-01423-DWL Document 44 Filed 09/16/21 Page 2 of 3




 1          4.      Defendant is without sufficient knowledge or information to form a belief as to
 2   the truth of the allegations of paragraphs 9, 10, 11, 12, 13, 14, 15, 16, 17, 19, 20, 47, 48, 49, 50,
 3   52-63, 92-94, and 105-126 and thus deny these allegations. Defendant affirmatively alleges that
 4   he is a nominal party to this action and should be denominated as such.
 5          5.      All allegations of the complaint not specifically admitted are hereby denied.
 6                                      AFFIRMATIVE DEFENSES
 7          1.      Defendant affirmatively alleges that he is not a proper or necessary party to this
 8   action and that his role in this action is nominal.
 9          2.      Defendant affirmatively alleges that even if he is a necessary party for purposes of
10   injunctive relief, his role in this action would remain nominal.
11          3.      Defendant affirmatively alleges that he has qualified immunity for performing
12   their official duties as required under the Act. See Pierson v. Ray, 386 U.S. 547, 537 (1967);
13   Luchunski v. Congrove 193 Ariz. 176, 971 p. 2d 636(App.1998).
14          4.      Defendant further states that his Office has previously affirmatively requested that
15   the cure period which is the subject of the Cure Period Law be five days following the date of an
16   election based on Apache County’s agreement with the Navajo Nation to allow a five day period
17   such agreement coming prior to any legislation on the topic. Defendant; however, will follow the
18   law as passed by the legislature and interpreted by this Court.
19          5.      Additional facts may be revealed by future discovery which support affirmative
20   defenses available to, but presently unknown to, this Defendant. Accordingly, Defendant hereby
21   incorporates by this reference all applicable affirmative defences pursuant to Rules 8 and 12 of
22   the Federal Rules of Civil Procedure as though set forth fully herein.
23                                                 RELIEF
24          A.      Defendant affirmatively alleges that he is a nominal party to this action and
25   should be denominated as such.
26          B.      Defendant affirmatively alleges that he and his office will abide by any ruling by
27   this Court.
28
      Case 2:21-cv-01423-DWL Document 44 Filed 09/16/21 Page 3 of 3




 1          C.      Having fully answered the Complaint and having stated affirmative defenses,
 2   Defendant requests entry of judgement denying any and all relief that Plaintiffs have requested as
 3   to this Defendant, dismissing the Complaint as to this Defendant with Prejudice, and granting
 4   such other and further relief as the Court deems proper.
 5
                    RESPECTFULLY SUBMITTED this 14th day of September, 2021.
 6

 7                                                              Michael B. Whiting
                                                                Apache County Attorney
 8

 9
                                                                _/s/ Joseph Young__________
10                                                              Joseph D. Young
                                                                Chief Deputy County Attorney
11

12

13
                                     CERTIFICATE OF SERVICE
14
              I hereby certify that on August 14, 2021, I electronically transmitted the attached
15   document to the Clerk’s Office using the CM/ECF System for filing, and transmittal of a Notice
16
     of Electronic Filing to the following ECF registrants:

17

18

19                                                        /s/ _Joseph Young____________

20

21

22

23

24

25

26

27

28
